Per Curiam.
A majority of the Court sitting at the present term, regarding the liquor act of 1855 as void, hold *495the judgment in this case erroneous. The judgment must be reversed, and the information should be quashed (1).
W. C. Wilson, S. A. Huff\ G. O. Behm, and G. Gardner, for the appellant.

 See Beebe v. The State, 6 Ind. R. 501. Porter v. The State, on appeal from the Common Pleas of Tippecanoe, and Longnesser v. The State, on appeal from the Spencer Common Pleas, were cases of the same kind, and were this day reversed for the reasons given above.